DETAILED ACTION
This Office Action is in response to Restriction/Elected, filed on 09/15/2021, on the application filed on 07/25/2019. Claims 1-16 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group III. There being no allowable generic or linking claims. Election was made without traverse in the reply filed on 09/15/2021.

Double Patenting
he nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-3, 5, 12, 13, 14, and 16 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 11, and 12 of US Application 16/522,503. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below:

Claim 1 of Application 16/522,519
Claim 1 of Application 16/522,503
A device for reading from and/or writing to a removable storage card, comprising: a housing including a wall defining a housing opening sized to receive a removable storage card; a thermal management system attached to at least a part of the wall of the housing; and a biasing mechanism interoperable with the housing and configured to bias a card surface of the removable storage card into thermal communication with the thermal management system in response to insertion of the removable storage card into the housing opening.
A device for reading from and/or writing to a removable storage card, comprising: a housing defining a housing opening sized to receive the removable storage card, the housing comprising at least a top wall and a bottom wall opposite the top wall; a thermal management system attached to at least a part of the top wall of the housing… and a biasing mechanism interoperable with the housing, the biasing mechanism attached to the bottom wall and comprising one or more members configured to bias a top card surface of the removable storage card into thermal communication with the thermal management system in response to insertion of the removable storage card into the housing opening.
Claim 2 of Application 16/522,519
Claim 2 of Application 16/522,503
The device of claim 1, wherein the biasing mechanism is movable between a first position and a second position.
The device of claim 1, wherein the biasing mechanism is movable between a first position and a second position.
Claim 3 of Application 16/522,519
Claim 3 of Application 16/522,503
The device of claim 2, wherein the biasing mechanism is configured to move from the first position to the second position in response to the insertion of the removable storage card into the housing opening, and wherein the biasing mechanism in the second position is configured to apply a biasing force in a direction of the thermal management system to the removable storage card.
The device of claim 2, wherein the biasing mechanism is configured to move from the first position to the second position in response to the insertion of the removable storage card into the housing opening, and wherein the biasing mechanism in the second position is configured to apply a biasing force in a direction of the card surface to the thermal management system.
Claim 5 of Application 16/522,519
Claim 4 of Application 16/522,503
The device of claim 1, wherein the biasing mechanism includes one or more elastic members configured to apply a biasing force to the removable storage card in response to the insertion of the removable storage card into the housing opening, wherein the biasing force is sufficient to maintain the thermal communication between the card surface and the thermal management system.
The device of claim 1, wherein the biasing mechanism comprises an elastic member interoperable with the thermal management system, wherein the elastic member changes from an expanded state to a compressed state in response to insertion of the removable storage card into the housing opening, wherein the elastic member in the compressed state is configured to apply a biasing force to the thermal management system to maintain the thermal communication with the card surface.
Claim 12 of Application 16/522,519
Claim 11 of Application 16/522,503
The device of claim 1, wherein the housing includes a connector shell and a connector frame, wherein the connector frame includes one or more signal or input/output (I/O) pins configured to align with one or more corresponding signal or I/O pins of the removable storage card.
The device of claim 1, wherein the housing includes a connector shell and a connector frame, wherein the connector frame includes one or more signal or input/output (I/O) pins configured to align with one or more corresponding signal or 1/0 pins of the removable storage card.
Claim 13 of Application 16/522,519
Claim 1 of Application 16/522,503
The device of claim 1, wherein the thermal management system includes a thermal slug attached to at least the part of the wall of the housing to define a thermal interface for the thermal communication with the thermal management system.
…the thermal management system including a thermal slug…
Claim 14 of Application 16/522,519
Claim 6 of Application 16/522,503
The device of claim 13, wherein the wall of the housing defines a longitudinal chamber that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening, wherein the wall of the housing adjacent to the thermal management system further includes an internal wall that defines a window that opens to the longitudinal chamber, wherein the thermal slug is positioned within the window and configured to contact the card surface of the removable storage card upon the insertion into the housing opening.
The device of claim 5, wherein the wall of the housing defines a longitudinal chamber that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening, wherein the wall of the housing adjacent to the thermal management system further includes an internal wall that defines a window that opens to the longitudinal chamber, and wherein the thermal interface member and at least a portion of the elastic member are positioned within the window and extend within the chamber.
Claim 16 of Application 16/522,519
Claim 12 of Application 16/522,503
The device of claim 1, wherein the thermal management system includes a fan configured to move air across the thermal management system.
The device of claim 1, wherein the thermal management system includes a fan configured to move air across the thermal management system.



Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
The limitation phrase "wherein the heat sink comprises a heat pipe or a vapor chamber" claimed in claim 11 must be shown.
The limitation phrase " wherein the thermal management system includes a fan configured to move air across the thermal management system " claimed in claim 16 must be shown.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito et al. (US 2013/0295792 A1 and Naito hereinafter, cited in the IDS filed on 01/21/2021).
Regarding claim 1, Naito discloses a device for reading from and/or writing to a removable storage card (item 1 of Figs. 1_4_6-7 & item 101 of Figs. 5-6_8-9 and ¶[0008_0030 & 0045] shows and indicates device 1 {card connector} for reading from and/or writing to a removable storage card 101 {memory card}), comprising: a housing including a wall defining a housing opening sized to receive a removable storage card (items 61, 11 of Figs. 1-2_6_11 & item 61 of Figs. 3_7_9 & item 11 of Fig. 8 & items 62, 66a of Figs. 1_3_9 & item 62 of Figs. 2_6-7 & item 66a of Figs. 4_8 & items 62d, 62c of Figs. 2-3  and ¶[0030_0037-0038 & 0045] shows and indicates housing 61_11 {housing formed by shell 61 and housing 11 shown in Fig. 1B} including wall 62_66a {wall formed by top panel 62 and base part 66a shown in Fig. 3A} defining housing opening 62d_62c_66a {card opening defined by peripheral part 62d, arch part 62c, and base part 66a as shown in Fig. 3A} sized to receive the removable storage card 101 {as shown in Figs. 6A_7A}); a thermal management system attached to at least a part of the wall of the housing (item 62b of Figs. 1-3_6A_7A and ¶[0037-0038 & 0040] shows and indicates thermal management system 62b {expansion spring in contact with card 101 to improve the heat transfer functionality indicated in ¶[0038]} attached to the wall part 62 of wall 62_66a of housing 61_11); and a biasing mechanism interoperable with the housing and configured to bias a card surface of the removable storage card into thermal communication with the thermal management system in response to insertion of the removable storage card into the housing opening (item 66b of Figs. 1B_4_8_9B & items 111d, 111c of Fig. 5A & item 111d of Fig. 8 & Fig. 7A and ¶[0038 & 0044-0045] shows and indicates biasing mechanism 66b {supporting arm tab} interoperable with housing 61_11 and configured to bias card surface part 111d of card surface 111d_111c {biasing mechanism 66b biasing elastically upward card 101 indicated in ¶[0045] and shown in Fig. 8} of the removable storage card 101 into thermal communication with thermal management system 62b in response to insertion of removable storage card 101 into housing opening 62d_62c_66a {indicated in ¶[0038 & 0045]}).

Regarding claim 2, Naito discloses a device, wherein the biasing mechanism is movable between a first position and a second position (Figs. 1B_8 and ¶[0045] shows and indicates where the biasing mechanism 66b is movable between a first position and a second position, as shown in the transition from Fig. 1B to Fig. 8).

Regarding claim 3, Naito discloses a device, wherein the biasing mechanism is configured to move from the first position to the second position in response to the insertion of the removable storage card into the housing opening, and wherein the biasing mechanism in the second position is configured to apply a biasing force in a direction of the thermal management system to the removable storage card (Figs. 7A_8_9B and ¶[0038_0045 & 0056] shows and indicates where the biasing mechanism 66b is configured to move from the first position to the second position in response to the insertion of removable storage card  101 into housing opening 62d_62c_66a; and where the biasing mechanism 66b in the second position is configured to apply a biasing force in a direction of the thermal management system 62b to the removable storage card 101, as indicated in ¶[0038 & 0045]).

Regarding claim 4, Naito discloses a device, wherein the wall of the housing or a surface of the thermal management system is configured to contact the card surface of the removable storage card in response to insertion of the removable storage card into the housing opening (Figs. 6A_7A and ¶[0038_0045 & 0056] shows and indicates where the wall 62_66a of housing 61_11 and the surface of thermal management system 62b is configured to contact card surface part 111c of card surface 111d_111c of removable storage card 101 in response to insertion of removable storage card 101 into housing opening 62d_62c_66a).

Regarding claim 5, Naito discloses a device, wherein the biasing mechanism includes one or more elastic members configured to apply a biasing force to the removable storage card in response to the insertion of the removable storage card into the housing opening, wherein the biasing force is sufficient to maintain the thermal communication between the card surface and the thermal management system (Figs. 7A_8_9B and ¶[0045] shows and indicates where biasing mechanism 66b includes one or more elastic members configured to apply a biasing force to the removable storage card 101 in response to the insertion of the removable storage card 101 into the housing opening 62d_62c_66a; and where the biasing force is sufficient to maintain the thermal communication between the card surface 111d_111c and thermal management system 62b).

Regarding claim 6, Naito discloses a device, wherein the wall of the housing defines a longitudinal chamber that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening, wherein the biasing mechanism includes a biasing surface positioned within the longitudinal chamber, wherein the biasing surface is configured to move from a first position to a second position in response to the insertion of the removable storage card into the housing opening, and wherein the biasing surface in the second position is configured to apply a biasing force in a direction of the thermal management system to the removable storage card (Figs. 1B_6A_7A_8-9 and ¶[¶[0030_0037-0038 & 0045] shows and indicates where wall 62_66a of  housing 61_11 defines a longitudinal chamber that extends within housing 61_11 from a first end corresponding to housing opening 62d_62c_66a to a second end opposite housing opening 62d_62c_66a; and where biasing mechanism 66b includes a biasing surface positioned within the longitudinal chamber; and where the biasing surface is configured to move from a first position to a second position {Fig. 1B to Fig. 8} in response to the insertion of the removable storage card 101 into housing opening 62d_62c_66a; and where the biasing surface in the second position is configured to apply a biasing force in a direction of thermal management system 62b to removable storage card 101 {as shown in Figs. 7A_9}).

Regarding claim 7, Naito discloses a device, wherein the wall of the housing defines a longitudinal chamber that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening, wherein the biasing mechanism includes a first elastic member spaced apart from a second elastic member between the first end and the second end of the longitudinal chamber, wherein the first elastic member includes a first biasing surface and the second elastic member includes a second biasing surface, wherein the first biasing surface and the second biasing surface are movable from a first position to a second position in response to the insertion of the removable storage card into the housing opening, and wherein the first biasing surface and the second biasing surface in the second position are configured to apply a first biasing force and a second biasing force, respectively, in a direction of the thermal management system to the removable storage card (Figs. 1B_6A_7A_8-9 and ¶[0030_0037-0038 & 0045] shows and indicates where wall 62_66a of  housing 61_11 defines a longitudinal chamber that extends within housing 61_11 from a first end corresponding to housing opening 62d_62c_66a to a second end opposite housing opening 62d_62c_66a; and where  biasing mechanism 66b includes a first elastic member spaced apart from a second elastic member between the first end and the second end of the longitudinal chamber, wherein the first elastic member includes a first biasing surface and the second elastic member includes a second biasing surface; and where the first biasing surface and the second biasing surface are movable from a first position to a second position {Fig. 1B to Fig. 8} in response to the insertion of removable storage card 101 into housing opening 62d_62c_66a; and where the first biasing surface and the second biasing surface in the second position are configured to apply a first biasing force and a second biasing force, respectively, in a direction of the thermal management system 62b to the removable storage card 101 {as shown in Figs. 7A_9}).

Regarding claim 9, Naito discloses a device, wherein the first biasing force and the second biasing force on the removable storage card are configured to movably position the card surface of the removable storage card into the thermal communication with the thermal management system (Figs. 1B_6A_7A_8-9 and ¶[0030_0037-0038 & 0045] shows and indicates where the first biasing force and the second biasing force on the removable storage card 101 are configured to movably position the card surface 111d_111c of the removable storage card 101 into the thermal communication with thermal management system 62b).

Regarding claim 9, Naito discloses a device, wherein the first biasing force and the second biasing force on the removable storage card are configured to movably position the card surface of the removable storage card into the thermal communication with the thermal management system (Figs. 1B_6A_7A_8-9 and ¶[0030_0037-0038 & 0045] shows and indicates where the first biasing force and the second biasing force on the removable storage card 101 are configured to movably position the card surface 111d_111c of the removable storage card 101 into the thermal communication with thermal management system 62b).

Regarding claim 10, Naito discloses a device, wherein the thermal management system includes at least one of a thermal interface material (TIM), a thermal spreader, or a heat sink (Figs. 1-3_6A_7A and Title & ¶[0038]  indicates where thermal management system 62b is a heat sink {indicated in the title} to improve the heat transfer from the removable storage card 101).

Regarding claim 12, Naito discloses a device, wherein the housing includes a connector shell and a connector frame, wherein the connector frame includes one or more signal or input/output (I/O) pins configured to align with one or more corresponding signal or I/O pins of the removable storage card (items 51, 51b, 11b of Fig. 4 & item 151 of Fig. 5B and ¶[0032] shows and indicates where housing 61_11 includes connector shell 11b {contact part 51b that is connected to the tip of the arm part 51d protrudes upward from the top surface of the bottom wall part 11b} and connector frame 51 {terminal}; and where connector frame 51 includes one or more signal or input/output (I/O) pins 51b {contact part} configured to align with one or more corresponding signal or I/O pins 151 {contact pad} of removable storage card 101)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Naito, as detailed in the rejection of claims 7 and 1 above, in view of Hu et al.  (US 2010/0055985 A1 and Hu hereinafter).
Regarding claim 8, Naito discloses a device, wherein the first biasing force and the second biasing force (Figs. 1B_6A_7A_8-9 and ¶[0030_0037-0038 & 0045] shows and indicates where first biasing surface and the second biasing surface in the second position are configured to apply a first biasing force and a second biasing force, respectively, in a direction of the thermal management system 62b to the removable storage card 101 {as shown in Figs. 7A_9}).
However, Naito does not disclose a biasing force is different.
Hu discloses a biasing force is different (item 311 of Fig. 1 and ¶[0019] is interpreted to show a biasing force is different through spring arms 311 biasing force; therefore, Naito will have a device with the first biasing force and the second biasing force that are different by incorporating the additional spring arms in the electrical card connector of Hu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a biasing force is different into the structure of Naito. One would have been motivated in the device of Naito and have the biasing force be different in order to increase retaining force for cards by the addition of spring arms, as indicated by Hu in ¶[0007], in the device of Naito.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Naito, as detailed in the rejection of claims 10 and 1 above, in view of Lloyd et al. (US 2018/0006416 Al and Lloyd hereinafter).
Regarding claim 11, Naito discloses a device, wherein the thermal management system includes a heat sink (Figs. 1-3_6A_7A and Title & ¶[0038] indicates where thermal management system 62b is a heat sink). 
However, Naito does not disclose wherein the heat sink comprises a heat pipe or a vapor chamber.
Lloyd discloses wherein the heat sink comprises a heat pipe (items 240, 274 of Figs. 17-18 & item 275 of Fig. 18 and ¶[0115 & 0120] shows and indicates where heat sink 240 is comprised of heat pipe 274/275).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the heat sink comprises a heat pipe into the structure of Naito. One would have been motivated in the device of Naito and have the heat sink be comprised of a heat pipe in order to provide a heat sink that will transfer heat away from the removable storage card, as indicated by Lloyd in ¶[0115], in the device of Naito.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heat sink comprised of a heat pipe, as shown by Lloyd. Further, the applicant has not presented an explanation or indicated in the specifications that this particular form of a heat sink comprised of a heat pipe is significant or anything more than one of a numerous form configuration of a heat sink that a person of ordinary skill in the art would find obvious in designing a heat sink comprised of a heat pipe. Therefore, a change in form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Naito, as detailed in the rejection of claim 1 above, in view of D'Inca et al.  (US 2019/0273340 A1 and D’Inca hereinafter, cited in the IDS filed on 01/21/2021), as evidence by Pan et al. (US 2014/0048313 A1 and Pam hereinafter).
Regarding claim 13, Naito discloses a device, wherein the thermal management system attached to at least the part of the wall of the housing to define a thermal interface for the thermal communication with the thermal management system (Figs. 1-3_6A_7A and ¶[0037-0038 & 0040] shows and indicates thermal management system 62b attached to the wall part 62 of wall 62_66a of housing 61_11 to define a thermal interface for the thermal communication with thermal management system 62b). 
However, Naito does not disclose wherein the thermal management system includes a thermal slug attached to at least the part of the wall of the housing to define a thermal interface for the thermal communication with the thermal management system.
D'Inca discloses wherein the thermal management system includes a thermal slug attached to at least the part of the wall of the housing to define a thermal interface for the thermal communication with the thermal management system (items 214, 212, 206  of Figs. 2-3a & item 216 of Fig. 3a & Figs. 3b-3c and ¶[0027_0030 & 0036] shows and indicates where thermal management system 212 {floating portion} includes  thermal slug 214 {thermal interface material, where the material is a thermal pad, and where thermal pad is a slug, as evidence by Pan in  ¶[0042] and Fig. 7} attached to at least part of wall 216 {edge} of housing 206 {cage} to define a thermal interface for the thermal communication with thermal management system 212).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the thermal management system includes a thermal slug attached to at least the part of the wall of the housing to define a thermal interface for the thermal communication with the thermal management system into the structure of Naito. One would have been motivated in the device of Naito and have the thermal management system include the thermal slug attached to at least the part of the wall of the housing to define a thermal interface for the thermal communication with the thermal management system in order to provide a reduced size heat sink that will transfer heat away from the inserted removable storage card by having the flexible thermal management system contour the required shape to provide direct thermal communication to the inserted card, as indicated by D'Inca in ¶[0009_0011 & 0036] and the transition from Fig. 3a to Fig. 3c, in the device of Naito.

Regarding claim 14, modified Naito discloses a device, wherein the wall of the housing defines a longitudinal chamber that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening, wherein the wall of the housing adjacent to the thermal management system further includes an internal wall that defines a window that opens to the longitudinal chamber, wherein the thermal slug is positioned within the window and configured to contact the card surface of the removable storage card upon the insertion into the housing opening (Naito: items 62a, 62d of Figs. 1A_2 & Figs. 1B_6A_7A_8-9 and ¶[¶[0030_0037-0038 & 0045] shows and indicates where wall 62_66a of  housing 61_11 defines a longitudinal chamber that extends within housing 61_11 from a first end corresponding to housing opening 62d_62c_66a to a second end opposite housing opening 62d_62c_66a; and where the wall 62_66a of housing 61_11 adjacent to thermal management system 62b further includes an internal wall 62d {peripheral part} that defines window 62a {slit} that opens to the longitudinal chamber; D'Inca: Figs. 2-3c and ¶[0027_0030 & 0036] shows and indicates where wall 216 defines window 212_206 {window that is created between both floating portion 212 and cage 206 shown in Fig. 3a} that opens to the longitudinal chamber of housing 206; and where thermal slug 214 is positioned within window 212_206 and configured to contact the card surface of removable storage card {interface module} upon insertion into the house opening of housing 206 as shown in Fig. 3c).

Regarding claim 15, modified Naito discloses a device, wherein the thermal management system further includes a cage structure that extends around at least a portion of a perimeter of the thermal slug and that connects the thermal slug to the housing (D'Inca: item 207 of Fig. 2 & Figs. 3a-3c and ¶[0027_0030 & 0036] shows and indicates where thermal management system 212 further includes cage structure 207 {cage body} that extends around at least a portion of a perimeter of thermal slug 214 and that connects the thermal slug 214 to housing 206).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Naito, as detailed in the rejection of claim 1 above, in view of NPL "Heat sink - Wikipedia_pages 1-17_Jan 2019" (NPL "Heat sink" hereinafter).
Regarding claim 16, Naito discloses a device, wherein the thermal management system (Figs. 1-3_6A_7A and ¶[0038] indicates where thermal management system 62b). 
However, Naito does not disclose wherein the thermal management system includes a fan configured to move air across the thermal management system.
NPL "Heat sink" discloses wherein the thermal management system includes a fan configured to move air across the thermal management system (Figure on page 1 shows and indicates where thermal management system of a heat sink includes a fan configured to move air across the thermal management system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the thermal management system includes a fan configured to move air across the thermal management system into the structure of Naito. One would have been motivated in the device of Naito and have the thermal management system include a fan configured to move air across the thermal management system in order to provide a heat transfer path from the thermal management system to the air flow provided by the fan, as indicated by NPL "Heat  sink" on page 7, in the device of Naito.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847